DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 11,284,289 (herein called “the ’289 Patent”) in view of Berzin et al (US 2015/0110009). 

Regarding claim 1 of the present application: claim 1 of the ’289 Patent discloses a mobile device or an application server comprising a processor configured to: 
send to a network entity a request including a set of quality of service (QoS) classes (see 18:47-48); 
receive a notification from the network entity, wherein the notification comprises at least one QoS class from the set of the QoS classes (see 18:49-53).
Claim 1 of the ’289 Patent does not explicitly disclose the limitation: receive the notification during a bearer establishment.  However, Berzin discloses receiving notification comprising a QoS class during a bearer establishment in Figure 7B and step 770.  It would have been obvious to one or ordinary skill in the art to modify claim 1 of the ’289 Patent such that the notification is received during a bearer establishment as suggested by Berzin.  The rationale for doing so would have been to efficiently determine the QoS for the bearer at the time of establishment.  

Regarding claim 11 of the present application: claim 11 of the ’289 Patent discloses a network entity comprising a network entity controller configured to: 
receive, from a mobile device or an application server, a request comprising a set of quality of service (QoS) classes (see 19:30-32); 
send a notification to the mobile device or the application server, wherein the notification comprises at least one QoS class from the set of QoS classes (see 19:35-40).
Claim 11 of the ’289 Patent does not explicitly disclose the limitation: send the notification during a bearer establishment.  However, Berzin discloses sending notification comprising a QoS class during a bearer establishment in Figure 7B and step 770.  It would have been obvious to one or ordinary skill in the art to modify claim 11 of the ’289 Patent such that the notification is received during a bearer establishment as suggested by Berzin.  The rationale for doing so would have been to efficiently determine the QoS for the bearer at the time of establishment.  

Regarding claim 15 of the present application: claim 15 of the ’289 Patent discloses a method for negotiating a quality of service (QoS) with a mobile device or an application server, the method comprising: 
sending to a network entity a request including a set of QoS classes (see 20:1-2); and 
receiving a notification from the network entity, wherein the notification comprises at least one QoS class from the set of QoS classes (see20:3-7).
Claim 15 of the ’289 Patent does not explicitly disclose the limitation: wherein the notification is received during a bearer establishment.  However, Berzin discloses receiving notification comprising a QoS class during a bearer establishment in Figure 7B and step 770.  It would have been obvious to one or ordinary skill in the art to modify claim 15 of the ’289 Patent such that the notification is received during a bearer establishment as suggested by Berzin.  The rationale for doing so would have been to efficiently determine the QoS for the bearer at the time of establishment.  

Regarding claim 16 of the present application: claim 16 of the ’289 Patent discloses a non-transitory computer readable medium comprising an application for a mobile device or an application server, 
wherein the mobile device or the application server comprising a processor configured to (see 20:12-14): 
send to a network entity a request including a set of quality of service (QoS) classes (see 20:1-2); 
receive a notification from the network entity, wherein the notification comprises at least one QoS class from the set of the QoS classes (see 20:3-7); 
wherein the application is configured to send a candidate request to the mobile device or the application server, wherein the candidate request comprises a set of candidate QoS, classes (see 20:16-20), and 
wherein the application is configured to receive an availability notification that indicates an available QoS class (see 20:21-22).
Claim 16 of the ’289 Patent does not explicitly disclose the limitation: receive the notification during a bearer establishment.  However, Berzin discloses receiving notification comprising a QoS class during a bearer establishment in Figure 7B and step 770.  It would have been obvious to one or ordinary skill in the art to modify claim 16 of the ’289 Patent such that the notification is received during a bearer establishment as suggested by Berzin.  The rationale for doing so would have been to efficiently determine the QoS for the bearer at the time of establishment.  

Regarding claim 20 of the present application: claim 16 of the ’289 Patent discloses a network entity comprising a processor, wherein the processor is configured to: 
send to another network entity a request comprising a set of quality of service (QoS) classes and a radio resource control (RRC) context (see 20:54-56); 
receive a notification from the another network entity, wherein the notification comprises a next available supported QoS class, and an admitted set of radio bearer (see 20:57-61).  
Claim 20 of the ’289 Patent does not explicitly disclose the limitation: receive the notification during a bearer establishment.  However, Berzin discloses receiving notification comprising a QoS class during a bearer establishment in Figure 7B and step 770.  It would have been obvious to one or ordinary skill in the art to modify claim 20 of the ’289 Patent such that the notification is received during a bearer establishment as suggested by Berzin.  The rationale for doing so would have been to efficiently determine the QoS for the bearer at the time of establishment.  

Regarding claim 2 of the present application: claim 2 of the ’289 Patent discloses the claim limitations and thus the claim is rejected under obviousness-type double patenting.  

Regarding claim 3 of the present application: claim 3 of the ’289 Patent discloses the claim limitations and thus the claim is rejected under obviousness-type double patenting.  

Regarding claim 4 of the present application: claim 4 of the ’289 Patent discloses the claim limitations and thus the claim is rejected under obviousness-type double patenting.  

Regarding claim 5 of the present application: claim 1 of the ’289 Patent, modified by Berzin, discloses the claim limitations (Figure 7B of Berzin is a radio bearer establishment) and thus the claim is rejected under obviousness-type double patenting.  

Regarding claim 6 of the present application: claim 6 of the ’289 Patent discloses the claim limitations and thus the claim is rejected under obviousness-type double patenting.  

Regarding claim 7 of the present application: claim 7 of the ’289 Patent discloses the claim limitations and thus the claim is rejected under obviousness-type double patenting.  

Regarding claim 8 of the present application: claim 8 of the ’289 Patent discloses the claim limitations and thus the claim is rejected under obviousness-type double patenting.  

Regarding claim 9 of the present application: claim 9 of the ’289 Patent discloses the claim limitations and thus the claim is rejected under obviousness-type double patenting.  

Regarding claim 12 of the present application: claim 12 of the ’289 Patent discloses the claim limitations and thus the claim is rejected under obviousness-type double patenting.  

Regarding claim 13 of the present application: claim 13 of the ’289 Patent discloses the claim limitations and thus the claim is rejected under obviousness-type double patenting.  

Regarding claim 14 of the present application: claim 14 of the ’289 Patent discloses the claim limitations and thus the claim is rejected under obviousness-type double patenting.  

Regarding claim 17 of the present application: claim 17 of the ’289 Patent discloses the claim limitations and thus the claim is rejected under obviousness-type double patenting.  

Regarding claim 18 of the present application: claim 18 of the ’289 Patent discloses the claim limitations and thus the claim is rejected under obviousness-type double patenting.  

Regarding claim 19 of the present application: claim 19 of the ’289 Patent discloses the claim limitations and thus the claim is rejected under obviousness-type double patenting.  


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 6 indicates that the connection request includes “a specific QoS class of the QoS classes”.  It is unclear how this limitation further defines the parent limitation that the request includes a “list of the QoS classes”.  Clearly, a list of classes includes a specific class.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5-13, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Berzin et al (US 2015/0110009) in view of Chuah (US 6,654,808).

Regarding claim 1: Berzin discloses a mobile device or an application server comprising a processor configured to: 
send to a network entity a request including quality of service (QoS) class (disclosed throughout; see step 730 of Figure 7B and [0064], for example, which discloses a mobile device (such as user device 205) sending a request (bearer establishment request) including a quality of service (QoS) class (the specified/particular QCI)); 
receive a notification from the network entity, wherein the notification comprises at least one QoS class (disclosed throughout; see the bearer establishment response in step 770 of Figure 7B, for example; this established bearer corresponds to the requested QCI); and 
receive the notification during a bearer establishment (disclosed throughout; see steps 730 and 770 of Figure 7B and [0064], for example, which indicate that the signaling in Figure 7B is related to bearer establishment).
Berzin does not explicitly disclose the limitations that the request includes a set of quality of service (QoS) classes, or the limitation that the notification includes at least one QoS class from the set of the QoS classes.  However, Chuah discloses this limitation throughout.  For example, see 4:59-63, 7:28-34, and 9:59-64 and Figure 4, which disclose a call request (such as ICRQ) which includes a list/set of QoS classes to which the network responds with a notification (such as ICRP) that includes at least one QoS class from the list/set of QoS classes.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Berzin to include a set of QoS classes in the bearer establishment and to then receive at least one QoS class from this class in response.  The rationale for doing so would have been to enable smarter admission control algorithms as suggested by Chuah in 10:39, for example.

Regarding claim 11: Berzin discloses a network entity comprising a network entity controller configured to: 
receive, from a mobile device or an application server, a request comprising a quality of service (QoS) class (disclosed throughout; see step 730 of Figure 7B and [0064], for example, which discloses a mobile device (such as user device 205) sending a request (bearer establishment request) including a quality of service (QoS) class (the specified/particular QCI)); 
send a notification to the mobile device or the application server, wherein the notification comprises at least one QoS class (disclosed throughout; see the bearer establishment response in step 770 of Figure 7B, for example; this established bearer corresponds to the requested QCI); and 
send the notification during a bearer establishment (disclosed throughout; see steps 730 and 770 of Figure 7B and [0064], for example, which indicate that the signaling in Figure 7B is related to bearer establishment).
Berzin does not explicitly disclose the limitations that the request includes a set of quality of service (QoS) classes, or the limitation that the notification includes at least one QoS class from the set of the QoS classes.  However, Chuah discloses this limitation throughout.  For example, see 4:59-63, 7:28-34, and 9:59-64 and Figure 4, which disclose a call request (such as ICRQ) which includes a list/set of QoS classes to which the network responds with a notification (such as ICRP) that includes at least one QoS class from the list/set of QoS classes.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Berzin to include a set of QoS classes in the bearer establishment and to then receive at least one QoS class from this class in response.  The rationale for doing so would have been to enable smarter admission control algorithms as suggested by Chuah in 10:39, for example.

Regarding claim 15: Berzin discloses a method for negotiating a quality of service (QoS) with a mobile device or an application server, the method comprising: 
sending to a network entity a request including a QoS class (disclosed throughout; see step 730 of Figure 7B and [0064], for example, which discloses a mobile device (such as user device 205) sending a request (bearer establishment request) including a quality of service (QoS) class (the specified/particular QCI)); and 
receiving a notification from the network entity, wherein the notification comprises at least one QoS class (disclosed throughout; see the bearer establishment response in step 770 of Figure 7B, for example; this established bearer corresponds to the requested QCI), 
wherein the notification is received during a bearer establishment (disclosed throughout; see steps 730 and 770 of Figure 7B and [0064], for example, which indicate that the signaling in Figure 7B is related to bearer establishment).
Berzin does not explicitly disclose the limitations that the request includes a set of quality of service (QoS) classes, or the limitation that the notification includes at least one QoS class from the set of the QoS classes.  However, Chuah discloses this limitation throughout.  For example, see 4:59-63, 7:28-34, and 9:59-64 and Figure 4, which disclose a call request (such as ICRQ) which includes a list/set of QoS classes to which the network responds with a notification (such as ICRP) that includes at least one QoS class from the list/set of QoS classes.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Berzin to include a set of QoS classes in the bearer establishment and to then receive at least one QoS class from this class in response.  The rationale for doing so would have been to enable smarter admission control algorithms as suggested by Chuah in 10:39, for example.

Regarding claim 20: Berzin discloses a network entity comprising a processor, wherein the processor is configured to: 
send to another network entity a request comprising a quality of service (QoS) class and a radio resource control (RRC) context (disclosed throughout; see step 730 of Figure 7B and [0064], for example, which discloses a mobile device (such as user device 205) sending a request (bearer establishment request) including a quality of service (QoS) class (the specified/particular QCI); further, as indicated in [0069], the bearer that is established may be an RRC bearer; further, the bearer establishment may be a modification of existing RRC channels, which requires the request to send identifying information for the RRC channel to be modified, which is interpreted as an RRC context); 
receive a notification from the another network entity, wherein the notification comprises a next available supported QoS class, and an admitted set of radio bearer (disclosed throughout; see the bearer establishment response in step 770 of Figure 7B, for example; this established bearer corresponds to the requested QCI; as indicated in [0069]-[0070] and Figure 7B, step 770 establishes a bearer and thus includes at least one admitted radio bearer); and 
receive the notification during a bearer establishment (disclosed throughout; see steps 730 and 770 of Figure 7B and [0064], for example, which indicate that the signaling in Figure 7B is related to bearer establishment).
Berzin does not explicitly disclose the limitations that the request includes a set of quality of service (QoS) classes.  However, Chuah discloses this limitation throughout.  For example, see 4:59-63, 7:28-34, and 9:59-64 and Figure 4, which disclose a call request (such as ICRQ) which includes a list/set of QoS classes to which the network responds with a notification (such as ICRP) that includes at least one QoS class from the list/set of QoS classes.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Berzin to include a set of QoS classes in the bearer establishment and to then receive at least one QoS class from this class in response.  The rationale for doing so would have been to enable smarter admission control algorithms as suggested by Chuah in 10:39, for example.

Regarding claim 2: Berzin, modified, discloses the limitations of parent claim 1 as indicated above.  Berzin does not explicitly disclose the limitation of claim 2 that the processor is configured to send a confirmation message to the network entity informing the network entity about an acceptance of the notified QoS class.  However, Chuah discloses this limitation in at least the ICCN message of Figure 4, for example.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Berzin to further include a confirmation message similar to the ICCN message of Chuah.  The rationale for doing so would have been to enable a three-way handshake to ensure both parties agree on the selected quality of service.

Regarding claim 5: Berzin, modified, discloses the limitation that the bearer establishment is a radio bearer establishment (see Figure 7B, for example, which shows that the bearer establishment is for a bearer in a radio network).  

Regarding claim 6: Berzin, modified, discloses the limitation that the processor is configured to send a connection request to the network entity (as noted above, the bearer request is sent to a network entity and is for setting up a connection), the connection request comprising a specific QoS class of the QoS classes, and wherein the QoS class is a specific QoS level from a set of QoS levels (as indicated above, the request includes at least one specific QoS class from one or more levels).  

Regarding claim 7: Berzin, modified, discloses the limitation that the connection request comprises a set of candidate QoS classes, and wherein the notification comprises at least one QoS class from the set of the candidate QoS classes.  In particular, as noted above, the list of QoS classes are candidate classes that the LNS evaluates to see if they can be supported; see 7:28-34 of Chuah, for example.  Further, as indicated in 7:35-37 of Chuah, the value of the QoS in the grant message is the level the LNS is willing to accept from the list of candidate QoS classes.  

Regarding claim 8: Berzin, modified, discloses the limitations of parent claim 6 as indicated above.  Berzin does not explicitly disclose the limitation of claim 8 that the notification comprises information about available resources supporting another QoS class.  However, Chuah discloses this in 7:28-34 and 6:29-43, which discloses that the LNS can reply with another QoS class (code point).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Berzin to further allow the network to reply with an alternate QoS class when the set of QoS classes in the request cannot be supported.  The rationale for doing so would have been to improve the efficiency of the bearer setup process by immediately offering another option rather than merely rejecting the request.

Regarding claim 9: Berzin, modified, discloses the limitation that at least one QoS class included in the notification is mapped to available resources (see Figure 7B and step 770 of Berzin, for example; the bearer is established and thus the at least on QoS class is mapped to resources for establishing that bearer).  

Regarding claim 10: Berzin, modified, discloses the limitation that the notification from the network entity is received periodically or is event-triggered (disclosed throughout; as indicated in Figure 7B, the notification is at least event-triggered in that it is triggered by the bearer establishment request).  

Regarding claim 12: Berzin, modified, discloses the limitations of parent claim 11 as indicated above.  Berzin does not explicitly disclose the limitation of claim 12 that the network entity controller is further configured to receive a confirmation from the mobile device or the application server informing about an acceptance of the notified QoS.  However, Chuah discloses this limitation in at least the ICCN message of Figure 4, for example.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Berzin to further include a confirmation message similar to the ICCN message of Chuah.  The rationale for doing so would have been to enable a three-way handshake to ensure both parties agree on the selected quality of service.

Regarding claim 13: Berzin, modified, discloses the limitation that the network entity controller is configured to send the notification upon request or pro-actively (disclosed throughout; as indicated in Figure 7B, the notification is at least sent upon request in that it is triggered by the bearer establishment request).  

Claims 3, 4, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Berzin et al (US 2015/0110009) in view of Chuah (US 6,654,808) in view of Benko et al (WO 2015/193727).

Regarding claim 16: Berzin discloses a non-transitory computer readable medium comprising an application for a mobile device or for the an application server, 
wherein the mobile device or the application server comprising a processor configured to (see the processor of Figure 11, for example): 
send to a network entity a request including a quality of service (QoS) class (disclosed throughout; see step 730 of Figure 7B and [0064], for example, which discloses a mobile device (such as user device 205) sending a request (bearer establishment request) including a quality of service (QoS) class (the specified/particular QCI)); 
receive a notification from the network entity, wherein the notification comprises at least one QoS class (disclosed throughout; see the bearer establishment response in step 770 of Figure 7B, for example; this established bearer corresponds to the requested QCI); and 
receive the notification during a bearer establishment (disclosed throughout; see steps 730 and 770 of Figure 7B and [0064], for example, which indicate that the signaling in Figure 7B is related to bearer establishment).
Berzin does not explicitly disclose the limitations that the request includes a set of quality of service (QoS) classes, or the limitation that the notification includes at least one QoS class from the set of the QoS classes.  However, Chuah discloses this limitation throughout.  For example, see 4:59-63, 7:28-34, and 9:59-64 and Figure 4, which disclose a call request (such as ICRQ) which includes a list/set of QoS classes to which the network responds with a notification (such as ICRP) that includes at least one QoS class from the list/set of QoS classes.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Berzin to include a set of QoS classes in the bearer establishment and to then receive at least one QoS class from this class in response.  The rationale for doing so would have been to enable smarter admission control algorithms as suggested by Chuah in 10:39, for example.
Berzin, modified, does not disclose the limitations wherein the application is configured to send a candidate request to the mobile device or the application server, wherein the candidate request comprises a set of candidate QoS, classes, and wherein the application is configured to receive an availability notification that indicates an available QoS class.  However, Benko discloses a system including an application which provides input regarding QoS and receives notifications of changes outside of the bounds of QoS selected by the application.  See paragraphs 0019-0032 and Figures 1 and 2, for example.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Berzin to include similar coordination with the application layer such that the application indicates selected QoS levels and is notified of changes to the QoS level based on the negotiation process described above.  The rationale for doing so would have been to enable the application to take steps to mitigate data interruption as suggested by Benko in paragraph 0032.

Regarding claim 3: Chuah discloses the limitations of parent claim 1 as indicated above.  Chuah does not explicitly disclose the limitations of claim 3 that the processor is configured to send an application notification to indicate, to an application, the at least one QoS class.  However, Benko discloses a system including an application and an API to keep the application informed of QoS conditions as they change in order for the application to mitigate data interruptions.  See paragraphs 0030-0032 and Figures 1 and 2, for example.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Berzin to include similar coordination with the application layer such that the application is notified of changes to the QoS level based on the negotiation process described above.  The rationale for doing so would have been to enable the application to take steps to mitigate data interruption as suggested by Benko in paragraph 0032.

Regarding claim 4: Chuah discloses the limitations of parent claim 1 as indicated above.  Chuah does not explicitly disclose the limitations of claim 4 that the processor is configured to receive from an application a notification on a selected QoS.  However, Benko discloses a system including an application which provides input regarding QoS and receives notifications of changes outside of the bounds of QoS selected by the application.  See paragraphs 0019-0032 and Figures 1 and 2, for example.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Berzin to include similar coordination with the application layer such that the application indicates selected QoS levels and is notified of changes to the QoS level based on the negotiation process described above.  The rationale for doing so would have been to enable the application to take steps to mitigate data interruption as suggested by Benko in paragraph 0032.

Regarding claim 17: Berzin, modified, discloses the limitations of parent claim 16 as indicated above.  Berzin does not explicitly disclose the limitation of claim 17 that the application is configured to select the available QoS and confirm the selection to the mobile device or to the application server.  However, Chuah discloses this limitation in at least the ICCN message of Figure 4, for example.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Berzin to further include a confirmation message similar to the ICCN message of Chuah and to have this confirmation message controlled by the application in the combination of Berzin, Chuah, and Benko above.  The rationale for doing so would have been to enable a three-way handshake to ensure both parties agree on the selected quality of service.

Regarding claim 18: Berzin, modified, discloses the limitations of parent claim 16 as indicated above.  Berzin does not explicitly disclose the limitation of claim 18 that the application is configured to receive a single available QoS or a set of available QoS from the mobile device or from the application server, and wherein the application is configured to send a response to the mobile device or the application server to approve the single available QoS or to select one QoS from the set of available QoS.  However, Chuah discloses this limitation in at least the ICCN message of Figure 4, for example.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Berzin to further include a confirmation message similar to the ICCN message of Chuah and to have this confirmation message controlled by the application in the combination of Berzin, Chuah, and Benko above.  The rationale for doing so would have been to enable a three-way handshake to ensure both parties agree on the selected quality of service.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Berzin et al (US 2015/0110009) in view of Chuah (US 6,654,808) in view of Aldana et al (US 2020/0120458).

Regarding claim 14: Chuah discloses the limitations of parent claim 11 as indicated above.  Chuah does not explicitly disclose the limitations of claim 14 that the network entity controller is further configured to: send the notification to a group of vehicles, comprising the mobile device, or the application server, and allocate the resources related to the specific QoS to the group of vehicles based upon the network entity controller receiving respective confirmation messages from all vehicles of the group of vehicles.  However, Aldana discloses a system which allocates resources, evaluating quality of service requirements, to a group of vehicles such as the clusters of devices disclosed throughout.  For example, consider see the abstract which generally describes the vehicle device clusters.  See also paragraphs 0243, 0333, 0351, 0366, 0495, and 0496, and Figures 8 and 9.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Aldana to apply the concept of a list of QoS classes in a negotiation for resource allocation to vehicle clusters such as those in Aldana.  The rationale for doing so would have been to provide the benefits of faster and more flexible QoS negotiation taught by Berzin and Chuah to the allocation of resources for vehicle clusters taught by Aldana.

Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Berzin et al (US 2015/0110009) in view of Chuah (US 6,654,808) in view of Benko et al (WO 2015/193727) in view of Aldana et al (US 2020/0120458).

Regarding claim 19: Chuah discloses the limitations of parent claim 16 as indicated above.  Chuah does not disclose the limitations wherein the application is configured to send the candidate request based on information about a target communication service of the mobile device, and wherein the target communication service is related to a group of vehicles.  However, Aldana discloses a system which allocates resources, evaluating quality of service requirements, to a group of vehicles such as the clusters of devices disclosed throughout.  For example, consider see the abstract which generally describes the vehicle device clusters.  See also paragraphs 0243, 0333, 0351, 0366, 0495, and 0496, and Figures 8 and 9.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Aldana to apply the concept of a list of QoS classes in a negotiation for resource allocation to vehicle clusters such as those in Aldana.  The rationale for doing so would have been to provide the benefits of faster and more flexible QoS negotiation taught by Berzin and Chuah to the allocation of resources for vehicle clusters taught by Aldana.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication 2015/0350918 to Rashid et al discloses a method for adaptive quality of service for wireless networks which transmits a plurality of QoS classes as part of a connection establishment.
U.S. Patent Application Publication 2019/0223054 to Nunna et al discloses a quality of service class indicator structure.
U.S. Patent Application Publication 2014/0023013 to Lee et al discloses a method for transceiving data in a multi-RAT system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        September 24, 2022